ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                                 )
                                                  )
     Development & Evolution Construction Co. )          ASBCA No. 59462
                                                  )
     Under Contract No. W5KA4N-l 1-C-0128         )

     APPEARANCE FOR THE APPELLANT:                       Domenic Senger-Schenck, Esq.
                                                          Rosenstock Legal Services
                                                          Kabul, Afghanistan

     APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         MAJ Jamal A. Rhinehardt, JA
                                                          Trial Attorney

                                     ORDER OF DISMISSAL


I           In accordance with the request of the parties, the above-captioned appeal is
     dismissed without prejudice pursuant to Board Rule 18 for a period of six months.
     Unless either party or the Board moves to reinstate the appeal within six months of the


I    date of this Order, the dismissal shall be deemed with prejudice.

           Dated: 1 September 2015

Ij                                                    1iABtTt~~KS (~,_L__.
l                                                     Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 59462, Appeal of Development &
     Evolution Construction Co., rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
i                                                     Board of Contract Appeals



l